           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X
YOUNG MIN LEE, individually and on behalf of all
employees similarly situated,                          Index No. 17-CV-09502

                             Plaintiffs,               Judge: (NSR)
         -against-

NEW KANG SUH INC. d/b/a Korea Garden and
MYUNG SOOK CHOI,

                             Defendants.
                                                   X




            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS' MOTION TO
                      DISMISS THE AMENDED COMPLAINT




                                            LANDMAN CORSI BALLAINE & FORD P.C.
                                            Attorneys for Defendants
                                            120 Broadway, 13th Floor
                                            New York, New York 10271
                                            (212) 238-4800


Of Counsel:
Sonali Setia, Esq.




4838-4059-6897v. 1
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 2 of 18



                                      TABLE OF CONTENTS


                                                                              PAGE

TABLE OF AUTHORITIES                                                             ii

PRELIMINARY STATEMENT                                                            1

STATEMENT OF FACTS                                                               2

LEGAL ARGUMENT                                                                   4

POINT I
PLAINTIFF'S CLAIMS ARE BARRED BY THE
MUTUALLY AGREED UPON SETTLEMENT AGREEMENT
AND GENERAL RELEASE                                                              5

      A.        The Agreement was Clear and Unambiguous on its Face and
                Knowingly and Voluntarily Entered into by Both Parties           5

      B.        Plaintiff's Alleged Intent Does Not Affect the Validity and
                Enforceability of the Agreement                                  7

      C.        Plaintiff Did Not Enter into the Agreement as a Product of
                Fraud, Duress, or Undue Influence.                               8

      D.        Plaintiff has Ratified the Agreement by Not Promptly
                Repudiating the Agreement                                       11

POINT II
DEFENDANTS HAD NO OBLIGATION TO REPORT OR SEEK
APPROVAL OF THEIR SETTLEMENT AGREEMENT AND RELEASE
FROM THE DEPARTMENT OF LABOR, NOR ANY COURT                                     12

CONCLUSION                                                                      13




4851-9131-2550v. 1
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 3 of 18




                                  TABLE OF AUTHORITIES

                                                                           Page(s)

Cases

Ashcroft v. Iqbal,
   129 S. Ct. 1937 (2009)                                                          4

Bell Atlantic Corp. v. Twombly,
    550 U.S. 544 (2007)                                                            4

Cheeks v. Freeport Pancake House, Inc.,
   796 F.3d 199 (2015)                                                       12, 13

Colburn Family Foundation v. Chabad's Children of Chernobyl,
   739 F. Supp. 2d 614 (S.D.N.Y. 2010)                                         9, 11

Continental Airlines, Inc. v. Lelakis,
   943 F. Supp. 300 (S.D.N.Y. 1996)                                             8, 9

Difilippo v. Barclays Capital, Inc.,
    552 F. Supp. 2d 417 (S.D.N.Y. 2008)                                          13

DiRose v. PK Mgmt. Corp.,
   691 F.2d 628 (2d Cir. 1982)                                                    11

Dodge St., LLC v. Livecchi,
   32 Fed. Appx. 607 (2d Cir.2002)                                           11, 12

DuFort v. Aetna Life Ins. Co.,
  818 F. Supp. 578 (S.D.N.Y. 1993)                                             5, 11

Fletcher v. Potter,
    No. 02 CIV. 9385, 2004 WL 1167378 (S.D.N.Y. May 26, 2004)                     10

Gaughan v. Rubenstein,
   261 F.Supp.3d 390, 399-400 (S.D.N.Y. 2017)                                12, 13

Hallock v. State
   64 N.Y.2d 224 (1984)                                                           11

Hummel v. AstraZeneca LP,
  575 F. Supp. 2d 568 (S.D.N.Y. 2008)                                      5, 7, 8, 9

Lewin Chevrolet-Geo-Oldsmobile Inc. v. Bender,
   225 A.D.2d 916 (3d Dep't. 1996)                                                 8

                                            ii

4838-4059-6897vA
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 4 of 18



Lozowsky v. Planet Automall, Inc.,
   No. 07-3684, 2009 WL 1910726 (E.D.N.Y. June 29, 2009)                       8, 9

RJE Corp. v. Northville Indus. Corp.,
   329 F.3d 310 (2d Cir. 2003)                                                    5

Skluth v. United Merchants & Mfrs., Inc.,
    163 A.D.2d 104 (1st Dep't 1990)                                              10

Vornado Realty Trust v. Marubeni Sustainable Energy, Inc.
   987 F. Supp. 2d 267 (E.D.N.Y. 2013)                                            5

Statutes

Fair Labor Standards Act 29 U.S.C. § 201 et seq.                                  1

New York Labor Law § 650 et seq.                                                  1

Other Authorities

12 N.Y.C.R.R. § 146                                                               1

Fed. R. Civ. P. 12(b)(6)                                                    1, 4, 13

Fed. R. Civ. P. 41                                                               12

Fed. R. Civ. P. 8(a)(2)                                                           4

Fed. R. Civ. P. 41                                                               12




                                              iii

4838-4059-6897v. I
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 5 of 18



                                  PRELIMINARY STATEMENT

         Defendants NEW KANG SUH d/b/a Korea Garden and MYUNG SOOK CHOI

(collectively, "Defendants") move to dismiss Plaintiff YOUNG MIN LEE's First Amended

Collective and Class Action Complaint (the "Amended Complaint") in its entirety pursuant to Fed.

R. Civ. P. 12(b)(6) for failure to state a claim. Plaintiff commenced this action with the filing of a

Summons and Complaint on or about December 4, 2017 on behalf of herself and others similarly

situated, alleging violations of the Fair Labor Standards Act ("FLSA") 29 U.S.C. § 201 et seq.;

New York Labor Law (- NYLL") § 650 et seq. ; and 12 N.Y.C.R.R. § 146. Defendants filed a

Motion to Dismiss the initial Complaint on or about August 6, 2018. The Court granted

Defendants' Motion to Dismiss on or about February 15, 2019, and provided Plaintiff with leave

to amend her complaint. However, the Amended Complaint still fails to state a claim upon which

relief may be granted.

         More specifically, Plaintiff fails to state a legitimate cause of action against Defendants, as

prior to the commencement of this action, Plaintiff willingly and knowingly entered into a private

settlement agreement releasing Defendants of the very claims raised in the Amended Complaint.

Contrary to Plaintiff's allegations, the confidential Settlement Agreement and General Release

dated June 29, 2017 (the "Agreement") executed by the parties is valid and enforceable as it was

knowingly and voluntarily entered into, and was not the product of duress, fraud or undue

influence. For these reasons and the additional reasons set forth more fully below, Plaintiffs

Amended Complaint should be dismissed in its entirety, as it fails to state a cause of action under

the relevant state and federal laws.




4838-4059-6897v. I
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 6 of 18



                                   STATEMENT OF FACTS

         On or about June 29, 2017, the parties herein, Plaintiff Young Min Lee and Defendant

Myung Sook Choi, executed a Settlement Agreement and General Release (the "Agreement"),

which, by its own terms, contemplated the release of Defendants from any and all claims

concerning Plaintiff's hours worked, wages, overtime or violations of state or federal law in

relation to Plaintiffs employment with New Kang Suh Inc. and Myung Sook Choi. See Agreement,

annexed as Exhibit A to the Declaration of Sonali Setia, Esq., dated September 20, 2019 ("Setia

Declaration"). The Agreement explicitly acknowledges the parties' desire to resolve and settle all

claims related to Plaintiff's employment for the amount of $17,000. See Setia Decl., Ex. A

(Agreement). The Agreement further states that Plaintiff fully understands the terms within the

Agreement and voluntarily entered into same. See id.

         Nevertheless, on December 4, 2017, in direct breach of the Agreement, Plaintiff

commenced the instant action through the filing of a Collective and Class Action Complaint (and

thereafter, the filing of the Amended Complaint). According to the allegations contained in the

Amended Complaint, New Kang Suh Inc. is a corporation that owns and operates a Korean

restaurant in Westchester County, New York. Defendant Myung Sook Choi is alleged to be the

owner, officer, director and/or managing agent of New Kang Suh Inc., and the maker of all

business decisions relevant to salary and hours of work. See Setia Decl., Ex. F (Amended

Complaint ¶¶ I -6).

         Plaintiff alleges she was employed as a waitress by New Kang Suh Inc. from 2001 to June

15, 2017. Amended Comp.      ¶¶ 7, 11. Plaintiff further alleges that she worked   from 10:30 A.M.

until 10:30 P.M. on Mondays and Tuesdays; from 10:30 A.M. until 11:00 P.M. on Fridays and

Saturdays; and from 10:30 A.M. until 10:00 P.M. on Sundays. Plaintiff did not work on


                                                2

4838-4059-6897v. 1
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 7 of 18



Wednesdays and Thursdays. Plaintiff additionally claims that she was never given an uninterrupted

30 minute break during her work hours and worked approximately 60.5 hours a week. See

Amended Comp. ¶ 12. Plaintiff alleges that she was paid a daily flat rate of $55 per day regardless

of her actual hours of work from 2001 through 2015, and a flat rate of $60 a day, regardless of her

actual hours of work, from 2015 until June 15, 2017. Comp. In 13-14.

         Plaintiff alleges that she was not compensated for any overtime; never received "spread of

hours" premium for shifts lasting longer than ten hours; was never provided any wage notices or

notices regarding the terms and conditions of her employment, and that same is true for other class

members. See Amended Comp. 1 15-23.

         Plaintiff further alleges that she demanded $30,000 from Defendants after her termination,

and that the agreed upon $17,000 received represented severance compensation, and not payment

for any alleged unpaid wages. See Amended Comp. in 25-28. Plaintiff also alleges that she "had

little choice but to sign" the Agreement and did not have a proper interpreter present when she

executed the Agreement and never consulted with an attorney regarding same. See Amended

Comp. 11¶ 27-29.

         As addressed further below, Defendants deny the allegations and simply state that all the

claims herein were settled between the parties prior to any contemplated litigation for the

considerable payment of $17,000. Plaintiff is bound to the terms of the Agreement, which clearly

released Defendants from all claims raised in the Amended Complaint. Additionally, contrary to

Plaintiff's implications, she was not required to execute the Agreement or precluded from

discussing it with anyone else prior to its execution. Moreover, Defendants were not obligated to

seek approval for this pre-litigation settlement from either the Department of Labor or any court,

as the claims were not brought before any court that could have jurisdiction over these parties


                                                 3

4838-4059-6897v. I
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 8 of 18



when the Agreement was signed. Plaintiff is accordingly precluded from bringing these claims and

as such, the Amended Complaint must be dismissed in its entirety, and any attempt to cure the

deficiencies is futile.

                                       LEGAL ARGUMENT

         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), "a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citation omitted). Rule 8(a)(2) of the Federal Rules

of Civil Procedure requires more than "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 1949 (citation omitted). "[T]he tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions." Iqbal, 129 S. Ct. at 1949. To state a plausible claim, "a plaintiffs obligation to

provide the grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do." Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

         If "the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct," the complaint has not "shown" that the pleader is entitled to relief, and it must be

dismissed. Iqbal, 129 S. Ct. at 1950 (quoting Fed. R. Civ. P. 8(a)(2)). "Where a complaint pleads

facts that are 'merely consistent with' a defendant's liability, it 'stops short of the line between

possibility and plausibility of 'entitlement to relief" Id. at 1949 (quoting Twombly, 550 U.S. at

557). To be plausible, the claim must "raise a right to relief above the speculative level." Twombly,

550 U.S. at 555.




                                                   4

4838-4059-6897v. 1
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 9 of 18



                                                  POINT I

      PLAINTIFF'S CLAIMS ARE BARRED BY THE MUTUALLY AGREED UPON
             SETTLEMENT AGREEMENT AND GENERAL RELEASE

    A. The Agreement was Clear and Unambiguous on its Face and Knowingly and Voluntarily
       Entered into by Both Parties

         Courts have ruled that a valid release, which is clear and unambiguous on its face and

which is knowingly and voluntarily entered into, will be enforced as a private agreement between

parties. Hummel v. AstraZeneca LP, 575 F. Supp. 2d 568, 570 (S.D.N.Y. 2008) (citing Skluth v.

United Merchants & Mfrs., Inc., 163 A.D.2d 104, 282 (1st Dep't 1990) (citations and quotation

marks omitted); see also RJE Corp. v. Northville Indus. Corp., 329 F.3d 310, 314 (2d Cir. 2003);

DuFort v. Aetna Life Ins. Co., 818 F. Supp. 578, 581 (S.D.N.Y. 1993). "The terms of a contract

are not ambiguous if they 'have a definite and precise meaning and are not reasonably susceptible

to differing interpretations.'" Vornado Realty Trust v. Marubeni Sustainable Energy, Inc. 987 F.

Supp. 2d 267, 276 (E.D.N.Y. 2013) (quoting RJE Corp, 329 F.3d at 314). Additionally, "when the

meaning of a contract is plain and clear, it is entitled to be enforced according to its terms and not

to be subverted by straining to find an ambiguity which otherwise might not be thought to exist."

Vornado Realty Trust, 987 F. Supp. 2d at 277 (quoting Uribe v. Merchants Bank ofN.Y, 91 N.Y.2d

336, 341 (1998)).

         Here, a clear reading of the terms contained in the four corners of the Agreement makes it

unmistakably evident that the intention of the current parties was to settle any and all claims

Plaintiff could allege against Defendants in the context of her employment with them. Specifically,

the Agreement states, in pertinent part:

                     WHEREAS, Releasees [Defendants] wish to resolve and settle all
                     claims related to hours of work, wages, and overtime that have been or
                     could be asserted by Releasor [Plaintiff] in order to avoid the costs and


                                                       5

4838-4059-6897v. 1
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 10 of 18



                    uncertainties of continued litigation, without any admission of liability
                    or any infirmity in any claim or defense,

                    WHEREAS, the parties desire to resolve, on the terms set forth herein,
                    any and all claims concerning hours worked, wages, overtime, and
                    retaliation that were asserted or could have been asserted on behalf of
                    Releasor [Plaintiff] . . . the parties agree that upon execution of this
                    Settlement Agreement by Releasor [Plaintiff] and Releasees
                    [Defendants], Releasees [Defendants] shall be dismissed from the
                    Claim with prejudice, and Releasees [Defendants] shall have no further
                    liability for any of the claims that have or could have been asserted, may
                    or may be asserted, against them . . . Releasor [Plaintiff]. . . voluntarily,
                    knowingly, irrevocably, and forever discharge Releasees [Defendants].

See Setia Decl., Ex. A (Agreement).

          The Agreement further states, in pertinent part:

                    5. Releasor [Plaintiff] . . .voluntarily, knowingly, irrevocably and forever
                    discharge Releasees [Defendants]...from any and all claims for any
                    wage and hour violations under federal, state, and/or local law,
                    including but not limited to, any and all claims for unpaid wages, tips,
                    gratuities, service charges, administrative or other mandatory charges,
                    overtime pay, failure to maintain and furnish employees with proper
                    wage records, claims to recover the tip credit, claims, meal break claims,
                    uniform maintenance claims, uniform reimbursement claims, and all
                    other claims that were or could have been asserted in the Claim, whether
                    known or unknown, under federal, state, and/or local wage and hour
                    laws, through the Effective Date of this Agreement



                    12. Releasor [Plaintiff] represents and agrees that she fully understands
                    her right to discuss all aspects of this Settlement Agreement, that to the
                    extent desired Releasor has availed herself of this right, that Releasor
                    fully understands the provisions of this Settlement Agreement and that
                    Releasor is voluntarily entering into this Settlement Agreement.

See id.

          By the very terms Plaintiff agreed upon in exchange for the significant sum of $17,000,

Plaintiff is precluded from bringing the instant action. By bringing this action, Plaintiff willfully




                                                       6

4838-4059-6897v.1
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 11 of 18



and maliciously violated the clear and unambiguous terms of the wholly valid and enforceable

private contract between herself and Defendants.

        Notably, Plaintiff does not allege that she was deprived of the opportunity to retain counsel,

or to review the Agreement. Plaintiff also does not allege that she requested additional time to

review the Agreement or to retain an attorney, or that such requests were denied by Defendants.

In fact, and as set forth in the Agreement, Plaintiff was provided with said opportunities, and any

alleged failure on behalf of Plaintiff to take advantage of same should not render the Agreement

unenforceable.

         In light of the valid Agreement that unequivocally bars the Plaintiff from bringing the

instant action, the terms of the Agreement should be honored and the Amended Complaint should,

therefore, be dismissed.

    B. Plaintiffs Alleged Intent Does Not Affect the Validity and
       Enforceability of the Agreement

         Courts have held that the parties' alleged intent of the contract does not supersede the clear

language of the contract. "[I]t is the express language of the release, not the parties' subsequently

alleged intent, that controls, and where the language of the release is clear, effect must be given to

the intent of the parties as indicated by the language employed." Hummel, 575 F. Supp. 2d at 571

(quoting Shklovskiy v. Khan, 273 A.D.2d 371, 709 N.Y.S.2d 208, 209 (App. Div. 2d Dep't. 2000)

(quotations omitted).

         Here, Plaintiff now claims that she thought the $17,000 payment was offered as severance

because her position was terminated (and that the payment did not include unpaid wages). See

Amended Comp. ¶ 28. Plaintiff's subsequently alleged intent, however, does not and cannot

control given that the Agreement specifically states she is releasing all claims relating to her

employment including, inter alia, unpaid wages, and that she understands all terms of the

                                                   7

4838-4059-6897v. I
         Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 12 of 18



Agreement and is electing to enter into same. See Agreement ¶¶ 5, 12; see also Lozowsky v. Planet

Automall, Inc., No. 07-3684, 2009 WL 1910726, at *4 (E.D.N.Y. June 29, 2009) (quoting Humble

Oil & Refining Co. v. Jaybert Esso Service Station, Inc., 30 A.D.2d 952 (2d Dep't 1968) ("[t]he

law does not relieve a person merely because he has failed to read a document which he has

executed"))); Continental Airlines, Inc. v. Lelakis, 943 F. Supp. 300, 305 (S.D.N.Y. 1996) ("If the

signer could read the instrument, not to have read it was gross negligence; if [s]he could not read

it, not to procure it to be read was equally negligent") (quoting Pimpinello v. Swift & Co., 253

N.Y. 159, 162-63 (1930))); see Lewin Chevrolet-Geo-Oldsmobile Inc. v. Bender, 225 A.D.2d 916

(3d Dep't. 1996) ("Where, as here, a written instrument contains terms different from those orally

or otherwise represented, a person is presumed to have read the writing[,] ... may not claim that

he or she relied on the [oral] representations[,] ... [and] is conclusively bound by the terms of the

.. . contract even though she may not have read it"); see also Lozowsky, 2009 WL 1910726, at *5

(finding that the plaintiff's failure to review the agreements prior to execution, despite alleged

language barrier issues, precludes him from claiming reliance on any representations made by the

defendant that conflict with the terms of the contract).

        By bringing this action, Plaintiff willfully and maliciously violated the terms of this

otherwise wholly valid and enforceable Agreement between herself and Defendants. In light of the

valid Agreement that unequivocally bars Plaintiff from bringing the instant action, the terms

thereof should be honored and the Amended Complaint should be dismissed. See id.

    C. Plaintiff Did Not Enter into the Agreement as a Product of Fraud, Duress, or
       Undue Influence.

        Courts have ruled that releases are enforced when they are "clear and unambiguous on their

face and ... knowingly and voluntarily entered into and were not the product of fraud, duress, or

undue influence." Hummel, 575 F. Supp. 2d at 570. "A plaintiff seeking to set aside a release bears

                                                  8

4838-4059-6897v.1
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 13 of 18



the burden to either demonstrate that the release does not apply to the plaintiff's claim or to

establish an equitable basis to vitiate its effect." Id. (quoting Hack v. United Capital Corp., 247

A.D.2d 300, 669 N.Y.S.2d 280, 282 (App. Div. 1st Dep't. 1998)) (citations and quotations

omitted).

         Here, Plaintiff does not allege that the Agreement was a product of fraud, undue influence

or duress. Rather, Plaintiff merely alleges that she "only speaks and understands Korean, [and] did

not have an interpreter present when she signed the Agreement," that she "had little choice but to

sign" the Agreement given her financial status due to her recent termination, and that there was

"an abuse of bargaining power" because she was unrepresented prior to having signed the

Agreement. See Amended Comp. ¶¶ 27-30.

         First, Plaintiff's alleged language barrier does not and should not render the Agreement

unenforceable. See Colburn Family Foundation v. Chabad's Children of Chernobyl, 739 F. Supp.

2d 614, 620 (S.D.N.Y. 2010) (rejecting the plaintiff's argument that the settlement agreement was

invalid because he was a native speaker of Hebrew and Yiddish, not English, and that he was not

aware of basic litigation and legal rights of federal court litigants); see Lozowsky, 2009 WL

1910726, at *5 (finding that the plaintiff's claims that he is a "simple man" who is not fluent in

English fails to demonstrate that there was any fraudulent inducement or undue influence with

respect to the agreement entered in to between the parties); see Continental Airlines, 943 F. Supp.

at 305 ("If the signer could read the instrument, not to have read it was gross negligence; if [s]he

could not read it, not to procure it to be read was equally negligent") (quoting Pimpinello, 253

N.Y. at 162-63). Here, the parties had utilized a neutral Korean mediator in connection with the

execution of the Agreement. And, even if this neutral third party was not present, Plaintiff still

should have ensured that she understood the terms of the Agreement before signing it. See id. Not


                                                 9

4838-4059-6897v. I
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 14 of 18



surprisingly, Plaintiff does not allege that she ever requested that the Agreement be explained to

her prior to signing it and that she was denied an explanation and/or the opportunity to consult

with someone who could better explain it to her. (And, the obvious reason for this is that she was

not denied such an opportunity.) Accordingly, Plaintiff's alleged language barrier should not

render the Agreement unenforceable.

         Second, Plaintiff's failure to consult with an attorney prior to having signed the Agreement

also does not render the Agreement unenforceable. See Skluth, 163 A.D.2d at 107 (stating: "[t]here

is, certainly, no requirement in the law that consultation with a lawyer must occur in order to render

a contractual obligation enforceable . . . so long as the agreement has been knowingly and

voluntarily entered into"). Importantly, neither Plaintiff nor Defendants were represented by

counsel at the time the Agreement was entered into (as the parties had simply agreed to utilize a

mutually agreed upon neutral Korean mediator to review the Agreement). See Fletcher v. Potter,

No. 02 CIV. 9385, 2004 WL 1167378, at *6 (S.D.N.Y. May 26, 2004) (finding that the employee

who was not represented by counsel in negotiating settlement "should not counsel against

[enforcement of] the [s]ettlement [a]greement" where the employer was also unrepresented).

         In any event, Plaintiff does not allege that she was deprived of the opportunity to retain

counsel, or to review the Agreement with counsel. Likewise, Plaintiff also does not allege that she

requested additional time to review the Agreement (with an attorney or anyone else for that matter),

and that such requests were denied by Defendants. Indeed, the obvious reason for this is that she

was not denied such an opportunity. In point of fact, the Agreement provides that Plaintiff was

permitted to review and discuss the Agreement with an attorney before signing it. See Agreement

at ¶ 12. As such, Plaintiff's failure to consult an attorney should not render the Agreement

unenforceable.


                                                  10

4838-4059-6897v. 1
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 15 of 18



         Third, Plaintiffs contention that her financial situation (due to her recent termination)

provided her with "little choice" but to execute the Agreement is also unavailing. DuFort, 818 F.

Supp. at 582 ("A party raising duress must also do more than merely claim that the other party

knew about and used his or her poor financial condition to obtain an advantage in contract

negotiations") (citing Kenneth D. Laub & Co. v. Domansky, 172 A.D.2d 289 (1st Dep't. 1991))

(quotations omitted). As noted above, the negotiation leading to the $17,000 payment stemmed

from Plaintiffs initial demand of $30,000; the Defendants did not initiate this discussion, nor did

Defendants require the Agreement be signed immediately. As such, Plaintiffs alleged financial

condition, without more, does not and cannot alter the enforceability of the Agreement. See id.

         In sum, Plaintiff has not alleged any facts that amount to duress, fraud or undue influence

and, therefore, the Agreement cannot and should not be rendered unenforceable)

    D. Plaintiff has Ratified the Agreement by Not Promptly Repudiating the Agreement

         Courts have found that delays in repudiating a contract, even in cases of alleged uneven

bargaining power as a result of one party being unrepresented, constituted waiver. Colburn, 739

F.Supp.2d at 619-621 (stating: "[i]f the releasing party does not promptly repudiate the contract or

release, [s]he will deemed to have ratified it") (quoting VKK Corp. v. Nat '1 Football League, 244

F.3d 114, 122-23 (2d Cir. 2001)); see also DiRose v. PK Mgmt. Corp., 691 F.2d 628, 634 (2d Cir.

1982); Dodge St., LLC v. Livecchi, 32 Fed. Appx. 607, 609, 611 (2d Cir.2002) (discussing

ratification by performance); see also Hallock.v. State, 64 N.Y.2d 224, 230 (1984) (upholding

settlement despite the plaintiffs objection, which was raised more than two months after the

settlement was executed).




' To the extent Plaintiff may be claiming fraud or fraudulent inducement based on her belief that the $17,000 payment
constituted a severance payment, this contention would fail for the reasons set forth in Point I(B), supra.
                                                          11

4838-4059-6897v. I
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 16 of 18



         Here, Plaintiff unquestionably failed to promptly repudiate the Agreement. Indeed, there

was no mention of the Agreement in Plaintiff's initial Complaint filed on December 4, 2017.

Rather, the first time the Plaintiff raised an objection to the Agreement was in her opposition to

Defendants' initial motion to dismiss dated July 20, 2018, i.e., more than one year after execution

of the Agreement. According to established case law, Plaintiff has ratified the Agreement, and is

barred from bringing this lawsuit. See id.

                                             POINT II

    DEFENDANTS HAD NO OBLIGATION TO REPORT OR SEEK APPROVAL OF
        THEIR SETTLEMENT AGREEMENT AND RELEASE FROM THE
               DEPARTMENT OF LABOR, NOR ANY COURT

         The Second Circuit has determined that settlement agreements resolving FLSA claims are

not binding unless either the Department of Labor or a district court has approved the agreement's

terms. See Cheeks v. Freeport Pancake House, Inc. 796 F.3d 199 (2015). However, Cheeks only

applies to settlement agreements that occur in the context of Rule 41 of the Federal Rules of Civil

Procedure, and is accordingly inapplicable to settlements made prior to any litigation, as is the

circumstance here. See id.; Gaughan v. Rubenstein, 261 F.Supp.3d 390, 399-400 (S.D.N.Y. 2017)

(stating: 'Cheeks does not apply ..., because it was entered into before any litigation commenced

and thus fall outside of the purview of Federal Rule of Civil Procedure 41, which is the subject of

the Cheeks decision').

         In Gaughan v. Rubenstein, the parties, prior to any litigation, entered into a settlement

agreement for the payment of $18,000 to the plaintiff, in exchange for the release of any and all

claims against the defendant in relation to her employment with him. There, the Court determined

that precedent required that the Court uphold the settlement agreement and dismiss the action

against the defendant. The Court explained:


                                                12

4838-4059-6897v. 1
          Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 17 of 18



                     [T]o hold otherwise, given the procedural and substantive indicia of
                     fairness present here, would inhibit productive settlements. It would
                     effectively require that any parties, even ably counseled plaintiffs,
                     wishing to settle an FLSA dispute out-of-court without bringing suit,
                     obtain judicial or agency approval for their settlement. The Court is
                     unaware of no [sic] charter for imposing such a requirement. Gaughan,
                     261 F.Supp.3d at 402.

         In light of the ruling in Gaughan, Plaintiff cannot claim that the Agreement is

unenforceable due to a failure to get approval from the Department of Labor or a court. Gaughan

clearly addresses the validity of pre-litigation settlements such as the one entered into by the parties

in this action. Plaintiff is contractually barred from bringing the instant action, as her claims against

Defendants are wholly and directly resolved.2 And, Plaintiff cannot rely on Cheeks as a basis to

elude dismissal. In sum, the allegations of the Amended Complaint are insufficient and must be

dismissed, as her claims were resolved in June of 2017.

                                               CONCLUSION

         Based upon the foregoing, Defendants' respectfully request that the Court grant

Defendants' motion pursuant to Fed. R. Civ. P. 12(b)(6) and dismiss Plaintiffs Amended

Complaint in its entirety with prejudice.

Dated: New York, New York
       September 20, 2019
                                                    Respectfully submitted,

                                                    LANDMAN CORSI BALLAINE & FORD, P.C.


                                                    Sonali Setia
                                                    Attorneys for Defendants
                                                    120 Broadway, 13th Floor
                                                    New York, New York 10271
                                                    (212) 238-4800


2 At a minimum, the Court should dismiss Plaintiff's claims under the NYLL, as Plaintiff's execution of the
Agreement, waiving her right to seek relief for, inter alia, unpaid wages under the NYLL is valid and enforceable.
See Difilippo v. Barclays Capital, Inc., 552 F. Supp. 2d 417, 426 (S.D.N.Y. 2008).
                                                       13

4838-4059-6897v. I
           Case 7:17-cv-09502-NSR Document 30 Filed 11/05/19 Page 18 of 18



                       AFFIDAVIT OF SERVICE BY REGULAR MAIL


  STATE OF NEW YORK                                     )
                                                        ) ss.:
  COUNTY OF NASSAU                                      )


        NNAMDI NNAJIOFOR, being duly sworn, deposes and says, that deponent is not a party
to the action, is over 18 years of age and resides at HAMILTON, NEW JERSEY.

          That on the 20th day of September, 2019, deponent served the within NOTICE OF
MOTION, DECLARATION IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS
AND MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S MOTION TO
DISMISS

upon

                            Ken H. Maeng, Esq.
                            Hang & Associates, PLLC
                            Attorneys for Plaintiff
                            I 36-20 38th A venue, Suite 100
                            Flushing, New York 11354
                            (718) 353-8588




attorneys in this action, at the addresses designated by said attorneys for that purpose by depositing
a true copy of same enclosed in a postpaid properly addressed wrapper, in an official depository
under the exclusive care and custody of the United States post office department within the State
of New York.




                                   REBECCA W. EMBRY
                               Watary Public, State of New Yoltc
                                     ~o. 0~EM6230737           ,
                            ft..  qu~hfied ,n Kings County
                            -,mmiss,on fJ<pires March 1 f, 2023
4846-08 l 7-3990v. l
